SCOLNIK, Justice,
dissenting
I respectfully dissent.
In my view, section 13.16 of the Wilton Zoning Ordinance authorizes the Board of Appeals to deny a conditional use permit if the proposed use of the building for which a permit is sought will devalue adjacent property.
It is a cardinal principle of statutory interpretation that legislation at whatever level must be construed to effectuate the intent of those enacting it. See, e.g., Lagasse v. Hannaford Bros. Co., 497 A.2d 1112, 1117 (Me.1985). To suggest, as the Court does, that the ordinance does not address property use but is limited to an evaluation of the effect that the proposed structure or construction would have on adjacent property, is to stray from the obvious intent of the legislation. The Court draws a technical distinction between the words “structure or construction” and “use” in its interpretation of the ordinance that could not have been intended by the local legislature. What zoning purpose could possibly be served by conferring authority on the planning board to enjoin the erection of a structure whose construction will devalue adjacent property, but deprive the board of the power to prevent the construction of the building where the construction per se does not devalue neighboring property but the use to which it is put *312clearly does? Bearing in mind that one of the central purposes of zoning is to preserve the orderly growth and development of municipalities with the attendant preservation of property values, I find it inconceivable that the drafters of this zoning legislation intended the result reached by the Court. Since the Board of Appeals properly interpreted the ordinance as not tolerating a devaluating use and applied the ordinance to the evidence before it, the function of this Court is to determine whether or not there was sufficient competent evidence to support its finding that the proposed Wilson Lake Development would result in the devaluation of adjacent property. See Mack v. Municipal Officers, 463 A.2d 717, 719-20 (Me.1983). Based on the record before us, the Board’s decision was amply supported by the evidence. Accordingly, it then becomes necessary to decide whether the standard of devaluation without specific definition is an adequate standard to guide an administrative board’s decision. See Fitanides v. Crowley, 467 A.2d 168, 172 (Me.1983). In my opinion, it is.
The plain meaning of the term “devalue” is sufficient to guide the Board in its application of section 13.16 to a requested conditional use permit. The term “devalue,” in this zoning context, obviously means to cause the reduction or loss in the value of adjacent property. By the employment of this objective standard, the Board does not assume for itself an unfettered discretion to grant or deny the permit. As this case illustrates, evidence may be presented by expert appraisers as well as the owners of the adjacent land. Such evidence provides a sufficient basis for an evaluation of whether the proposed project would cause a reduction in the value of the adjacent properties. If so, section 13.16 requires that the permit be denied. In short, the standard of whether adjacent property is devalued is a sufficient guide for the Board to employ in its decision-making process, and it enables those to whom the law is to be applied reasonably to determine their rights thereunder. See Chandler v. Town of Pittsfield, 496 A.2d 1058, 1062 (Me.1985). Accordingly, I conclude that the standard of devaluation utilized in section 13.16 does not constitute an improper delegation of legislative authority to the Board of Appeals.
I would affirm the judgment of the Superior Court.